Citation Nr: 1726678	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a temporary total disability rating based on a need for convalescence following posterior spinal fusion at L4-L5 on October 29, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a temporary total disability rating based on a need for convalescence following posterior spinal fusion at L4-L5 on October 29, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had normal left ear hearing for VA purposes upon entry into active duty service, and had a left ear hearing loss disability upon separation which has continued since service.

2.  The evidence demonstrates that the Veteran's right ear hearing loss disability was noted upon entry into active duty service and did not increase in severity during service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while it is ordering that Social Security Administration (SSA) records be obtained upon remand of the issue of entitlement to a temporary total disability based on convalescence following back surgery, the record indicates that any outstanding SSA records are not relevant to the issues decided herein.  Accordingly, the Board finds that further action to obtain records from SSA is not necessary before deciding the issue of entitlement to service connection for hearing loss.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Such conditions are considered to be pre-existing.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless a specific finding is made that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran asserts that his current hearing loss is related to noise exposure during his active duty service in the infantry.  The Veteran credibly testified to being regularly exposed to loud noises in service, including helicopters, live rounds, tracked vehicles, and jet engines.  Furthermore, the Board notes the record reflects that the Veteran has a current bilateral hearing loss disability.  Accordingly, the question becomes whether his hearing loss is related to service.  

The Veteran underwent VA examination in connection with his hearing loss claim in June 2012, and the examiner opined that hearing loss in both ears pre-existed and was not aggravated by service.  In that regard, the Veteran's enlistment examination in March 1973 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
(not tested)
55
LEFT
10
5
25
(not tested)
35

The Veteran's separation examination in July 1977 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
35
LEFT
20
15
25
40
40
With respect to the left ear, the entrance examination audiogram does not reflect a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Accordingly, despite the opinion of the June 2012 examiner that the Veteran's left ear hearing loss pre-existed service and pursuant to McKinney v. McDonald, 28 Vet. App. 15, 25 (2016), the Board must find that the Veteran was sound at entrance as to his left ear hearing as any hearing loss present at that time was not disabling.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The Veteran's separation examination, however, showed left ear hearing loss to a disabling degree.  Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service, as was the case here, for purposes of service connection subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  In this instance, the medical evidence of record shows that the Veteran has a current left ear hearing loss and the Veteran has testified that his hearing loss has continued since service.  
In this matter, the Board finds the Veteran has credibly testified as to the onset and continuation of hearing loss of the left ear, and the evidence demonstrates ongoing hearing loss.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for hearing loss of the left ear is warranted.  

Conversely, the Veteran's right ear hearing loss did manifest to a disabling level upon entry to active duty.  Accordingly, the Board finds the Veteran's right ear hearing loss was noted upon entry, and the Veteran is not presumed sound as to his right ear hearing.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); McKinney, 28 Vet. App. at 25; 38 C.F.R. § 3.385.  

When a pre-existing disorder is noted on entry, a veteran has the burden of showing that it is at least as likely as not that the disorder increased in severity during service.  38 U.S.C.A. § 1153.  If a veteran meets that burden and shows that an increase in severity occurred, the burden then shifts to VA to show whether such increase is clearly and unmistakably due to the natural progression of the pre-existing disability rather than due to service.  Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); C.F.R. § 3.306(a).
Upon separation testing in July 1977, the Veteran's right ear hearing loss was noted to be less severe than on entry and, in fact, did not rise to a disabling degree.  Further, the June 2012 VA examiner opined that no significant auditory threshold shifts occurred during military service and that the Veteran's pre-existing right ear hearing loss was not aggravated beyond normal progression during military service.  There is no medical opinion to the contrary.  Accordingly, as the evidence does not demonstrate that a threshold showing that the Veteran's right ear hearing loss worsened in service has been met, the presumption of aggravation does not apply and it is unnecessary to address the question of whether such hearing loss was clearly and unmistakably not aggravated by service.  As such, service connection must be denied.  

To the extent the Veteran believes that his current right ear hearing loss worsened or began in service, as a lay person the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology and progression of hearing loss are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the progress of his right ear hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner and the objective medical evidence of record to be significantly more probative than the Veteran's lay assertion.  

In sum, the Veteran's right ear hearing loss existed prior to service and the most probative evidence indicates the condition did not increase in severity and thus was not aggravated by service.  Accordingly, the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection for hearing loss of the right ear must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the remaining issue on appeal.  

The Veteran asserts that he should be awarded a temporary total disability rating in connection with surgery performed to treat his service-connected back disability in October 2012.  The Board notes that the Veteran's physician, Dr. J.A. of Southern Bone and Joint Specialists, provided a statement dated August 2014 indicating that the Veteran required approximately four to five months of recuperation after his surgery, and that it was not unusual for some spinal fusion patients to have six months of recuperation without returning to employment.  While probative, the Board finds this statement alone is too vague and speculative to establish entitlement to a temporary total disability rating for any specific period of time.  In that regard, the Board notes that treatment records prior to the surgery, the surgical report, and records of one follow-up appointment are of record, although such records indicate that further follow-up treatment would be provided.  Accordingly, the Board finds remand is warranted so attempts may be made to obtain additional treatment records from Dr. J.A with respect to the Veteran's recovery from surgery, including any post-operative instructions provided to the Veteran.  

Additionally, the record reflects that the Veteran is in receipt of SSA disability benefits, in large part due to his back disability, and that his date of disability onset for SSA purposes is four days prior to the October 2012 surgery.  Accordingly, the Board finds that SSA records prepared in connection with this claim are very likely to have bearing on the Veteran's claim and should be obtained upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of the medical care providers who performed his back surgery and follow-up care, including Dr. J.A. and any relevant providers at Southern Bone and Joint Specialists.  After securing the necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran and his representative should be notified of such.  

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


